Case: 12-7153     Document: 22    Page: 1   Filed: 10/10/2012




          NOTE: This order is nonprecedential.


  mtniteb ~tate~ (!Court of §ppeaI~
       for tbe jfeberaI QCircuit

                DONALD D. GNADER, JR.,
                   Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7153


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1686, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER
     The court treats the various motions to stay proceed-
ings as a motion for an extension of time for the appellant
to file his opening brief.
   Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-7153   Document: 22       Page: 2   Filed: 10/10/2012




DONALD GNADER, JR.   v. SHINSEKI                          2
    The motion is granted. The appellant's opening brief
is due within 30 days of the date of this order.


                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s26